Citation Nr: 0619405	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty November 1962 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records are negative for any complaints, 
treatment or diagnosis of hypertension or hypertensive 
vascular disease.  Significantly, however, the service 
medical records do show that in February 1965, the 
appellant's blood pressure was 140/90.  At his January 1967 
separation examination blood pressure readings of 132/92, and 
140/90 were recorded.

While the veteran's blood pressure was within normal limits 
at his February 1968 VA examination, in 1981, he was 
diagnosed with hypertension by Dr. Allen Pirkle.  The veteran 
is currently shown to have a history of hypertension, and in 
June 1998 he underwent coronary angioplasty and stenting.  
Finally, in a December 2003 letter Dr. Thomas Elder opined 
that in service blood pressure readings in 1965 and 1967 
"probably did" represent the earliest evidence of a 
tendency toward essential hypertension.

Notably, despite the opinion offered by Dr. Elder the veteran 
has yet to be afforded a VA compensation examination to 
determine the etiology of any hypertensive disease based on a 
review of all of the evidence of record.  Hence, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2005) that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Please contact the veteran and 
request that he identify any medical 
records which have not been previously 
identified which would show that it is at 
least as likely as not that hypertension 
was incurred in-service, or was 
compensably disabling within one year of 
separation from active duty.

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive 
cardiovascular examination.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner.  
Following the examination the examiner 
must offer an opinion addressing whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that the elevated 
in-service blood pressure readings were 
the prodromal signs of the hypertension 
that was diagnosed post service.  A 
complete rationale must accompany any 
opinion provided, and the examiner must 
specifically address where she/he agrees 
with the December 2003 opinion of Dr. 
Thomas Elder.  If the examiner disagrees, 
she/he should explain why.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development warranted, has been 
conducted and completed in full.  If the 
requested development is deficient in any 
manner, the RO must implement corrective 
procedures at once.   

5.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative with an opportunity to 
respond.   If the veteran fails to 
report for his VA examination, the SSOC 
must cite to 38 C.F.R. § 3.655 (2005).  
A reasonable period of time should be 
allowed for response.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and arguments on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 


 Department of Veterans Affairs


